Denied and Opinion Filed February 7, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00129-CV

 IN RE PRIMORIS SERVICES CORPORATION, JAMES CONSTRUCTION GROUP,
 HNTB CORPORATION, AND UNITED RENTALS NORTH AMERICA, INC., Relators

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-04449

                              MEMORANDUM OPINION
                           Before Justices Myers, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is relators’ petition for writ of mandamus in which they complain of the

trial court’s order denying their motion for leave to designate intervenor the Texas Department of

Transportation (TxDOT) as a responsible third party. To be entitled to mandamus relief, a relator

must show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Under the facts presented and based on the record before us (including, without

limitation, that Relators have not shown that they timely moved to designate TxDOT as a

potentially responsible third party or that they timely disclosed a liability theory against TxDOT),

we conclude that relators have not shown they are entitled to the relief requested.
        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




                                                  –2–